Title: From John Adams to Boston Patriot, 15 May 1811
From: Adams, John
To: Boston Patriot





Quincy, May 15, 1811.

    
 The instructions of congress to Mr Jay, as minister to the king of Spain, were never communicated to me. At least, I have no recollection, and can find no copy or memorandum of them. One link in the chain will therefore be wanting. But to furnish all in my power, and to shew to the attentive inquirer, the refinements and double refinements of the Comte de Vergennes’ policy, the following resolutions of congress, though frequently mentioned before, are here inserted at full length.
    By the United States, in congress assembled, August 16, 1781—The report of the committee on the communications of the honorable the minister plenipotentiary of France, was taken into consideration, and thereupon
    Resolved, That the minister plenipotentiary of these United States at the court of Versailles, be directed to inform his most christian majesty, that the tender of his endeavors to accomplish a coalition between the united provinces of the Netherlands, and these states, hath been received by congress as a fresh proof of his solicitude for their interests—That, previous to the communication of this, his most christian majesty’s friendly purpose, congress, impressed with the importance of such a connection, had confided to Mr. John Adams, full powers, to enter on the part of the United States, into a treaty of amity and commerce with the united provinces, with a special instruction to conform himself therein to the treaties subsisting between his most christian majesty and the United States—That congress do, with pleasure, accept his most christian majesty’s interposition, and will transmit further powers to their minister at the Hague, to form a treaty of alliance between his most christian majesty, the united provinces, and the United States, having for its object, and limited in its duration, to the present war with G. Britain; that he will be enjoined to confer, on all occasions, in the most confidential manner, with his most christian majesty’s minister at the Hague; and that provisional authority will also be sent to admit his catholic majesty as a party.
    
    Resolved, That the minister plenipotentiary of these United States at the Hague, be, and he is hereby instructed to propose a treaty of alliance between his most christian majesty, the united provinces of the Netherlands, and the United States of America, having for its object, and limited in its duration to the present war with Great Britain, and conformed to the treaties subsisting between his most christian majesty and the United States.
    
    That the indispensable condition of the alliance be, that their high mightinesses, the states general of the united provinces of the Netherlands, shall expressly recognize the sovereignty and independence of the United States of America, absolute and unlimited, as well in matters of government as of commerce—That the war with Great Britain shall be made a common cause, each party exerting itself, according to its discretion, in the most effectual hostility against the common enemy; and that no party shall conclude either truce or peace with Great Britain, without the formal consent of the whole first obtained, nor lay down their arms until the sovereignty and independence of these United States shall be formally or tacitly assured by Great Britain in a treaty which shall terminate the war.
    
    That the said minister be, and he hereby is farther instructed to unite the two republics, by no stipulations of offence, nor guarantee any possession of the united provinces: to inform himself, from the minister of these United States at the court of Spain, of the progress of his negotiations at the said court; and if an alliance shall have been entered into, between his catholic majesty and these United States, to invite his catholic majesty into the alliance herein intended; if no such alliance shall have been formed, to receive his catholic majesty, should he manifest a disposition to become a party to the alliance herein intended; according to the instructions given to the said minister at the court of Spain.
    
    That, in all other matters, not repugnant to these instructions, the said minister at the Hague do use his best discretion.
    
    Resolved, That the minister plenipotentiary of these United States at the Hague, be, and hereby is instructed to confer in the most confidential manner, with his most christian majesty’s minister there.
    
    Resolved, That the foregoing resolutions be communicated to our ministers at the courts of Versailles and Madrid, that they may furnish every information and aid in their power to our minister at the Hague, in the accomplishment of this business.
    
Extract from the minutes.
Signed, Cha: Thompson, Sec’y.
Upon a careful perusal of all the foregoing instructions, it was as easy for Mr. Jay, as for me to see the influence, under which many parts of them had been carried in congress, and by what party and by what small majorities. The commission for a treaty of commerce with Great Britain had been annihilated in the same manner. If the yeas and nays were taken upon any of these questions they were probably entered on the secret journal, or a still more select and mysterious journal. I have never seen it. It was not necessary for me to inquire for it, because I could have named every man who voted against those parts of these proceedings, which appeared exceptionable to me. And no doubt Mr. Jay could have done the same.
    Well might my friend Mr. Lovel, exclaim—"blush! blush! my country"! when he alluded to that part of the instructions to the five ministers for peace, which enjoined upon them “to make the most candid and confidential communications upon all subjects to the ministers of our generous ally the King of France: to undertake nothing in the negotiations for peace or truce without their knowledge and concurrence; and ultimately to govern themselves by their advice and opinion; endeavoring in your whole conduct to make them sensible how much we rely upon his majesty’s influence for effectuating every thing that may be necessary to the peace, security and future prosperity of the United States of America.”
    
    This instruction, to all intents and purposes, constituted the Comte de Vergennes, minister plenipotentiary with sovereign authority over all five of the ministers plenipotentiary of the United States, and was an absolute surrender of their independence to the court of France. Adams and Jay, as soon as they saw it, determined to put a liberal construction upon it. Franklin was conscience bound, to obey it literally; till he found that the majority was against him, and the negotiation would proceed without him and then he got over his scruples.
    Adams and Jay were confirmed in their resolution to put a construction upon this instruction, consistent with common sense, the national character of their country, and their own titles as representatives of a free nation: and probably Mr. Franklin’s first opinion and resolution, was shaken by an intercepted letter, from Mr. de Marbois to the Comte de Vergennes; a translation of which into English is as follows.
    
    Translation of a letter from M. De Marbois, to M. De Vergennes.
    Philadelphia, 13th March, 1782.
    Sir—South Carolina again enjoys the benefit of a legislative body, after having been deprived of it for two years. It was summoned together, towards the end of last year, and met in January at Jacksonburgh, only ten leagues distant from Charleston, where deliberations are carried on with as much tranquillity as if the state was in profound peace. Mr. Rutledge, who was then governor, opened the meeting with a speech, greatly applauded, wherein he represents in their full extent the important services rendered by the king to the United States, expressing their just acknowledgments for the same. This sentiment prevails much, sir; the different states are eager to declare it in their public acts, and the principal members of government and the writers employed by them, would forfeit their popularity, were they to admit any equivocal remarks respecting the alliance. Gen. Green affirms that in no one state is attachment to independence carried to a higher pitch; but that this affection is yet exceeded by the hatred borne to England. The assembly of Carolina is going to make levies of men and has imposed pretty large sums. As there is but little money in the country, the taxes will be gathered in indigo; and what deficiency may then be found, will be supplied by the sale of lands of such Carolinians as joined the enemy while they were in possession of the country.—South Carolina was the only state that had not confiscated the property of the disaffected. The step just taken puts her on a footing with the other states of the union. The assembly of this state has passed a resolution in consequence of which a purchase of land is to be made of the value of 240,000 livres tournous, which Carolina makes a present of to Gen. Green as the saviour of that province.
    Mr. Matthews, a delegate from congress, lately arrived in Carolina, has, it is said, been chosen governor in the room of Mr. Rutledge. He has communicated to persons of the most influence in this state, the ultimatum of the month oflast, who approved of the clauses in general, and particularly that one which leaves the king master of the terms of the treaty of peace or truce, excepting independence, and treaties of alliance. A delegate from South Carolina told me that this ultimatum was equally well known by persons of note in his state, and that it had given entire satisfaction there. It is the same with regard to several other states, and I believe I may assure you, upon the testimony of several delegates, that this measure is approved by a great majority; but Mr. Samuel Adams is using all his endeavors to raise in the state of Massachusetts a strong opposition to peace, if the eastern states are not thereby admitted to the fisheries, and in particular to that of Newfoundland. S. Adams delights in trouble and difficulty, and prides himself in forming an opposition against the government whereof he is himself president. His aim and attention are to render the minority of consequence, and at this very moment he is attacking the Constitution of Massachusetts, although it be, in a great measure, his own work; but he had disliked it, since the people have shewn their uniform attachment to it. It may be expected that with this disposition, no measure can meet the approval of Mr. S. Adams, and if the United States should agree relative to the fisheries, and be certain of partaking therein, all his manœuvres and intrigues would be directed towards the conquest of Canada and Nova Scotia; but he could not have used a fitter engine than the fisheries for stirring up the passions of the eastern people. By renewing this question, which had lain dormant during his two years absence from Boston, he has raised the expectation of the people of Massachusetts to an extraordinary pitch. The public prints hold forth the importance of the fisheries. The reigning toast in the east is, May the United States ever maintain their right to the fisheries. It has been often repeated in the deliberations of the General Court, No peace without the fisheries. However clear the principle may be in the matter, it would be needless and even dangerous to attempt informing the people through the public papers; but it appears to me possible to use means for preventing the consequences of success to Mr. S. Adams and his party; and I take the liberty of submitting them to your discernment and indulgence. One of those means would be, for the king to cause it to be intimated to congress or to the ministers, “his surprise that the Newfoundland fisheries have been included in the additional instructions; that the United States set forth therein pretensions, without paying regard to the king’s rights, and without considering the impossibility they are under of making conquests, and keeping what belongs to Great Britain.” His Majesty might at the same time cause a promise to be given to Congress “of his assistance for procuring admission to the other fisheries; declaring however that he would not be answerable for the success, and that he is bound to nothing, as the treaty makes no mention of that article.” This declaration being made before the peace, the hopes of the people could not be supported, nor could it one day be said that we left them in the dark on this point. It were even to be wished that this declaration should be made whilst New York, Charlestown and Penobscot are in the enemy’s hands; our allies will be less tractable than ever upon these points whenever they recover these important posts. There are some judicious persons to whom one may speak of giving the fisheries and theof the West for
        the sake of peace; but there are enthusiasts who fly out at this idea, and their numbers cannot fail increasing, when, after the English are expelled this continent, the burthen of the war will scarce be felt. It is already observable that the advocates for peace are of those who live in the country. The inhabitants of towns whom commerce enriches, mechanics who receive there a higher pay than before war, and five or six times more than in Europe, do not wish for it; but it is a happy circumstance that these divisions be nearly equal in the congress and among the states, since our influence can incline the beam either for peace or war, whichever way we choose. Another means of preserving to France so important a branch of her commerce and
        navigation; that proposed to you, sir, by M, viz. the conquest
        of Cape Breton; it seems to me, as it does to that minister, the only sure means of containing within bounds, when peace is made, those swarms of smugglers, who, without regard to treaties, will turn all their activity, daring spirit and means towards the fisheries, whose undertakings congress will not perhaps have the power or the will to repress.
    If it be apprehended that the peace which is to put an end to the present war will prove disagreeable to any of the United States, there appears to me a certain method of guarding against the effects of this discontent, of preventing the declarations of some states and other resources which turbulent minds might employ for availing themselves of the present juncture. This would be for his majesty to cause a memorial to be delivered to congress, wherein should be stated the use made by his ministers of the powers entrusted to them by that assembly, and the impediments which may have stood in the way of fuller satisfaction on every point. This step would certainly be pleasing to congress and should it become necessary to inform the people of this memorial, it would easily be done. They would be flattered by it, and it might probably beget the voice and concurrence of the public. I submit these thoughts to you early, and although peace appears yet to be distant, sir, by reason of delays and difficulties attending the communications, that period will be a crisis when the partizans of France and England will openly appear, and when that power will employ every means to diminish our influence, and re-establish her own. It is true, the independent party will always stand in great want of our support; that the fears and jealousies, which a remembrance of the former government will always produce, must operate as the safeguard to our alliance, and as a security for the attachment of the Americans to us.—But it is best to be prepared for any discontent, although it should be but temporary. It is remarked by some, that as England has other fisheries besides Newfoundland, she may perhaps endeavor that the Americans should partake in that of the great bank in order to conciliate their affection, or procure them some compensation, or create a subject of jealousy between them and us—But it does not seem likely that she will act so contrary to their true interest, and were she to do so, it will he for the better to have declared at an early period to the Americans, that their pretension is not founded, and that his majesty does not mean to support it.
    I here enclose, sir, a translation of the speech made by the governor of South Carolina to the assembly, and of their answer. These interesting productions convey in a forcible manner, the sentiments of the inhabitants of this state, and appeared to me worth communicating to you.
    I am, &c.
    Signed, Barbe de Marbois.
    The reflections suggested by this letter are more numerous than your patience would bear to publish. A very few will be noted.—
    1. This letter is a master-piece of—what shall I call it? French finesse? It is very true, that we have experienced in most of the British administrations since the year one thousand seven hundred and sixty one, and especially within the last ten years, models of equal excellence. The refinements of policy in many of the courtiers in the old world can scarcely be conceived by the plain genius of native Americans, nor can they be perceived without abhorrence in the heart. Our government and its servants must be upon their guard and see and judge for themselves: placing unlimited confidence in no pretended friends. Hitherto foreign policy has obtained no essential advantage against us; except by discouraging our navy, and in that finesse, France and England most cordially unite. Russia I hope will give us better advice.
    2. What impression this letter made upon Dr. Franklin, I know not, but by conjecture. His usual reserve and taciturnity did not forsake him—at least it made no alteration in his confidence, in Vergennes. He persisted to the last, even long after the signature of the definitive treaty, in saying that “the comte de Vergennes had never deceived him.” This favorite saying of the doctor is wholly incomprehensible to me. Did he mean that Vergennes had from the beginning communicated candidly to him, his design to deprive us, with or without our own consent, of the fisheries and western territories? If this was his meaning, where was his integrity and fidelity to his country, in concealing it from congress and his colleagues? Did he mean that Marbois’ letter had not convinced him that Vergennes was in combination with Marbois to deprive us of the fisheries and western territories? If this was his meaning, he had more credulity in politics than he had in philosophy, morality, or religion.
        
    
    Mr. Jay’s opinion of Marbois’ letter was uniform, unreserved and explicit; that of a downright honest man and a man of sound understanding.
        
    
    3. This letter made perhaps a greater impression upon me than upon either of my colleagues, because I had been a witness to certain facts, of which they knew nothing. With all my reputed vanity, it is a severe mortification to me to find myself obliged to enter into so much egotistical history, and to relate so many facts as I have done and shall be obliged to do, upon my own single testimony. I can only appeal to God and to the world and leave it to their ultimate decision. At present I can give but hints and sketches, and I shall certainly not live long enough to publish the documents which are in my possession, much less to collect those which I know exist, though I have them not.
        
    
    On my arrival in France, in the month of April 1778, as it has been before related perhaps more than once, I found the Americans divided into two parties, very nearly as hostile to each other as France and Great Britain are at this hour. Dr. Franklin and Mr. Deane had been at the head of one party, and Mr. Arthur Lee and Mr. Ralph Izzard, at the head of the other. Mr. Deane had been recalled and was gone to Toulon to embark in the French fleet for America. I was arrived with a new commission to Mr. Franklin, Mr. Lee and myself, as commissioners plenipotentiary to the king of France. Both parties therefore looked, to me as an umpire, because it would be in my power to decide which party should have the majority. In a country whose language, laws, customs, manners, and every thing was new to me; situated between gentlemen in American employments, one of whom, Dr. Franklin, was known to me; the other two, Mr. Arthur Lee and Mr. Ralph Izzard, were total strangers to me, but by reputation, I saw and felt the delicacy, the difficulty, the danger, and the full responsibility of my situation.
        
    
    Dr. Franklin, was the first that I saw, and he received me like a cordial congress acquaintance of three years standing. He had reserved Mr. Dean’s apartments in the house, and I agreed to take them, and make a common family with the Doctor. He immediately informed me, of “the coolness” as he called it, between him on one side, and Mr. Lee and Mr. Izzard on the other: and gave me such an account of the causes of it as he thought proper. I soon saw Mr. Lee, but he was very reserved on the subject of “coolness” and differences. Mr. Izzard, soon made me repeated visits, and gave me in full detail, his account of the dissensions and quarrels among American ministers. This is not the place to unravel all these mysteries which would fill a volume. It must suffice to say, that Mr. Izzard, with a fund of honor, integrity, candour and benevolence in his character, which must render him eternally estimable in the sight of all moral and social beings was never the less, the most passionate, and in his passions, the most violent and unbridled in his expressions of any man I ever knew. Mr. Izzard’s history of transactions before my arrival shocked me beyond measure, and his expressions terrified me. I knew not what to think of the man or his narrative. As to enter into particulars would lead me too far out of my way, I must confine myself, at present to the point immediately before me, relative to Mr. Marbois’ Letter.
        
    
    Mr. Ralph Izzard was the first person (and that in the month of April 1778) who suggested to me a suspicion, that the Comte De Vergennes had formed a design to deprive America of the fisheries and to monopolize the greatest part of them to France. In proof of his suspicion, he quoted an article relative to the Fisheries in our treaty with France of the sixth of February 1778, in which an “exclusive right” had been stipulated to France, in certain important portions of the fishing grounds. As I have not time to quote the article at large I must refer to the treaty. I had been so short a time at Passy, and had so many new scenes and employments, that I am not sure that I had read the treaty. If I had, it was not with that attention, that enabled me to recollect the expressions in it. In truth I thought Mr. Izzard had been heated by controversies, and I gave little or no credit to his insinuations. Mr. Izzard however did not leave me long in this state of pirrhonism. I met him so often at his house and mine, and we met so often at dinners and suppers upon invitations at other places, where he never failed to introduce this subject; that I was compelled to look in earnest into the treaty, and compare it with his documents. He had written to England and obtained copies from the public offices, of a correspondence between the British and French Ministers, in the negotiation of the peace of one thousand seven hundred and sixty three, relative to this French claim of an “exclusive right.” These papers he produced to me, and I examined and compared them with attention. I then saw there was room for suspicion; but still hoped that the court of France had not seriously meditated any plan to deprive us of any claim to the fisheries. These papers were transmitted to Congress at the time by Mr. Lee and Mr. Izzard, and now remain upon the files. I have no copies of them, and if I had, they would be too long to be here inserted. Although I had always been apprehensive that at any future negotiation for peace Great Britain would play off, all her policy to deprive us of our right to any share in the fisheries; I had not hitherto entertained or conceived any jealousy that France would endeavor to exclude us, or that she would join with G. Britain in any such design. Mr. Izzard and Mr. Lee, however, together with many hints and circumstances, that occurred during my first residence in France at length fastened upon me a suspicion, that whoever should be destined to confer about peace, would have to contend with all the arts and intrigues both of France and England. As Mr. Jay was in Congress, as I presume when Mr. Izzard and Mr. Lee transmitted the papers before mentioned to that assembly, it is probable that he had conceived the same jealousy.
    Full of these apprehensions, I embarked at L’Orient on the seventeenth of June, 1779, in the French frigate the Sensible, in company with the Chevalier de la Luzerne, the new ambassador from the king of France to congress, and the secretary of his legation, Mr. Marbois and their suite, Mr. Otto, Mr. La Forest and others. We arrived in Boston harbor on the 3d of August. During the whole course of this voyage I made it my business to converse with these gentlemen with the utmost frankness and candor upon every subject which could be interesting to their country and mine in their novel connection. They appeared to be vastly pleased with my freedom and familiarity, and were not less inquisitive than I was communicative. The minister could not speak or understand one word of English: I was awkward enough in French, but he was very inquisitive in his own language, and I answered him as well as I could. The secretary understood English very well, and could speak it about as well as I could speak French. We therefore found no difficulty in conversing upon any subject.
        
    
    The fisheries lying with great weight on my mind, I took every opportunity of conversing upon that subject both with the minister and the secretary. I mentioned nothing of the treaty, or of the doubts of Mr. Izzard and Mr. Lee, or of my own, concerning the designs of France; but represented the probability that England at the peace, whenever it should arrive, would probably exert all her art to deprive us of any share in that great source of wealth, that great instrument of commerce, that great nursery of seamen, that great means of power. I represented to them that France ought to support our claim to a share in it, if it were only to prevent England from commanding a monopoly of it; that our right to it was at least as clear and indisputable as that of England or France. That it was situated in the ocean, which was open and free and common to all nations, to us as much as to any other. That its proximity to our country seemed naturally to give us a right preferable to any European claim; but that we asked no preference, but acknowledged the right of all nations to the ocean and its inhabitants. That we were in possession and had been so from the first settlement of our country. We had carried on the fisheries from the beginning and that Great Britain was more indebted to our ancestors for the flourishing state of the fisheries, both of cod and whales, than to all the inhabitants of the three kingdoms. That the fisheries were an essential link in the chain of American commerce, which was one connected system. That they were more particularly indispensable to New-England. That our remittances to France or England could not be made without our commerce in fish with Spain, Portugal and Italy, as well as all the West India Islands.
        
    
    I know not how many conversations I had upon this subject with those gentlemen, but I believe not less than twenty, for they both appeared as eager to talk of it as I was. The minister, though he heard me with patience and attention and complaisance, was reserved in expressing his opinion, though I understood him to nod assent to all that I had said. But the secretary, this very Mr. Barbé de Marbois was as frank and open as I was. He declared to me in the most clear and positive terms on several occasions, that I had convinced him that “we had a natural, a legal, and a possessing right to the fisheries; that they were necessary and essential to our interests; and that France ought to support us in our claim to a full and free enjoyment of them.”
        
    
    After our arrival in America, when I heard that these gentlemen had recommended to congress so much moderation in their instructions to their minister for peace, and had advised not to insist on the fisheries and western territories as ultimata, and when afterwards I found by our instructions and by my private correspondents, that they had advised an explicit renunciation of any claim to the fisheries and western lands, I knew not how to reconcile these things with our conversations on board the Sensible. But when I saw this letter of Mr. Marbois and compared it with all my former conversations with Mr. Izzard and Mr. Lee, with all that I had heard in America and all I had experienced in France and Holland, with all our instructions from congress and especially with our conversations on board the ship, with one especially which we had while sailing over the grand bank of Newfoundland, in which Mr. Marbois, in the presence of the chevalier de la Luzerne, had been as explicit as words could express, in acknowledging his entire conviction of our right and of our interest and duty to insist upon it, and of the duty and interest of France to support us in it, what could be my reflections? Was Mr. de Marbois a consummate hypocrite? Had he deliberately laid a plan to deceive me, on shipboard, by the most solemn asseverations of wilful falsehoods, lest I should put my friends in congress upon their guard against his wiles after he should arrive at Philadelphia? This I could scarcely believe, for I had conceived an esteem for his character. I endeavored to account for this contradictory conduct upon two hypotheses—One was, that the chevalier had received from the comte de Vergennes, and then possessed in his portfolio, instructions to oppose our claims to the fisheries and western lands, which instructions he had not communicated to Mr. Marbois. The other was that the minister and secretary had received such instructions from the comte de Vergennes after their arrival at Philadelphia. In either of these cases Mr. de Marbois might think it his duty to obey his instructions, though it were by promoting measures in contradiction to his own private opinion of the right and the policy. One or the other of these suppositions I am still inclined to believe was the fact.
    4. It is not credible that Mr. Marbois would have dared to write such a letter to the comte de Vergennes if he had not been previously instructed by that minister to promote the system developed in it. We may then fairly impute that system to the comte.
        
    
    5. That system appears to have been—1. To persuade congress to instruct the ministers at the negotiations for peace, explicitly to renounce all claim to the fisheries and western lands, and formally to acknowledge that they had no right to either. 2. If they could not carry the first point, then to persuade congress to resolve that they would not insist upon the fisheries, or western lands, as conditions, sine quibus non, of peace. They failed in the first point, but prevailed in the second. 3. Congress appear to have been reproached by their own consciences with a reflection that they had gone too far in their complaisance to their allies, and soon came to another resolution, that the right to the fisheries should in no case be expressly given up.—This resolution had a spice of spirit and independence in it, and accordingly gave great offence to Mr. Marbois.
        
    
    6. However confident Mr. Marbois might have been that the country and their congress were so equally divided that “our influence” as he expresses it, could turn the scale in favor of peace or war; he did not find that influence sufficient at last to deprive America of her fisheries or western territories.
        
    
    7. I cannot dismiss this letter of Mr. de Marbois without observing that his philippic against Mr. Samuel Adams is a jewel in the crown of that patriot and hero, almost as brilliant as his exception from pardon in Gen. Gage’s proclamation. The talents and virtues of that great man were of the most exalted, though not of the most showy kind. His love of his country, his exertions in her service, through a long course of years, through the administrations of the governors Shirley, Pownal, Bernard, Hutchinson, and Gage, under the royal government, and through the whole of the subsequent revolution; and always in support of the same principles, his inflexible integrity, his disinterestedness, his invariable resolution, his sagacity, his patience, perseverance, and pure public virtue were never exceeded by any man in America. Although he was carried away with the general enthusiasm of all parties in America in admiration of the French revolution, which I never approved for a single moment. Although his ideas of a form of government necessary for the establishment of liberty were not always nor indeed ever conformable to mine, and although he might have been seduced by designing men in his extreme old age, and his almost total retirement from the world, to injure me personally, I never can cease to esteem and admire his character or to love his memory. No man in America ever merited statues in honor of his memory more than this, unless we except his great friend and colleague, the honorable James Otis, Jun. A collection of his writings would be as curious as voluminous. It would throw light upon American history for fifty years. In it would be found specimens of a nervous simplicity of reasoning and eloquence that have never been rivalled in America.
        
    
    8. We transmitted this letter to congress, where it made a less sensation, because there was little in it new to the members of that body. They knew that the French minister and secretary had laboured to persuade them to adopt the same sentiments: but I believe the Letter was not soon published; but it was whispered about and came to the ears of Mr. De Marbois, though I have reason to think he never got a sight of it. My reason is this, in 1785 or 1786, when I resided in England, Dr. Edward Bancroft made me a visit, and informed me that he came from America in the same ship with Marbois, when he returned to Europe after the peace. That Mr. Marbois introduced a conversation with him upon the subject of this letter, said there had been a noise made about a letter of his, pretended to have been intercepted: but he never could get a sight of it, and could not imagine what letter it could be. He asked Bancroft if he had ever seen it. The answer was in the affirmative. Do you remember enough of it to know it again, if you should hear it read? Yes. Upon this Mr. Marbois produced his letter book and read passages in a number of letters. Are any of these the letters you have seen? No. He then read more. Are any of these the right ones? No. At last he read some passages in another, when Bancroft said, that is the one. They then went through the whole letter. Whether Bancroft had a copy of it in writing in English I am not positive, but he had a distinct remembrance of it in his head, and compared it carefully from the beginning to the end and pronounced it to be the same letter faithfully translated, except in one expression, of no consequence to the sense.
    Marbois exclaimed, “how the devil could they get at my Cypher—I sent it only in Cypher. I thought myself perfectly sure of my Cypher! Well. I shall deny it. No mortal has any right to know any thing about my correspondence with my government.”
    Dr. Bancroft said he thought it his duty to communicate this conversation to me, that in case any controversy should ever arise concerning the authenticity of the letter, this fact might be produced in confirmation of it.—There has not however arisen any such controversy. The Members of Congress of all parties were satisfied, that it was no fabrication; and there has been but one mind in the world concerning it wherever it has been known. It must be here added that the whole of this system of the Comte de Vergennes has been since the French Revolution, revealed to the world in the Politique des Cabinets, which shews that the Comte had meditated and planned his whole scheme long before our treaty with France in February, 1778.
        
    
    Notwithstanding this letter Dr. Franklin still persisted in his Resolution to communicate all our conferences with the British minister concerning the fisheries and western lands to the Comte de Vergennes. Mr. Jay and Mr. Adams thought this would be to commit the Lamb to the custody of the Wolf. When Mr. Franklin found Adams and Jay perfectly united, and that they would proceed without him, he turned short about and agreed to go on with them.
        
    


John Adams.




